DETAILED ACTION
This non-final Office action is in response to the claims filed on June 19, 2019.
Status of claims: claims 1-22 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2019 was considered by the examiner. 

Specification
Specification is objected to because of the following:
Page 9, line 13 – “reveal 3” should be amended to “reveal 7”
Page 10, line 29 – “5ff” should be amended to “5”
Also, the following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Drawings
The drawings are objected to because:  
Claim 17 – “electrical lead” isn’t illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, 12 are objected to because of the following informalities:
Claim 1, line 17: the comma after “window,” should be deleted
Claim 9, line 3 – “the frame seal” should be amended to “the at least first frame seal”

Claim 12, line 4 – “at least one of the frame seal” should be amended to “the at least first frame seal.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 4, 5 – “all-round” is unclear and perhaps should be deleted.
Claim 13 – “a swivel window,” “a room opening,” and “a frame” are all unclear since all are recited in claim 1; thus “a swivel window,” “a room opening,” and “a frame” should be amended to “the swivel window,” “the room opening,” and “the frame.”
Claim 18 – “the power supply” lacks antecedent basis
Claim 19 – “the hollow passage” lacks antecedent basis
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 12-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2629905 to Kessler et al. (hereinafter “Kessler”).
Kessler discloses a device for closing a room opening, comprising
at least one frame 10, which can be arranged in the room opening,
at least one swivel window or swivel door 11 having at least one pivot point, at which the swivel window or swivel door is fixed to the frame, so that the swivel window or swivel door is rotatably arranged in relation to the frame in the reveal of the room opening,
the device comprising at least a first frame seal 17 in order to seal between the swivel window or swivel door and the frame, and 
the swivel window or swivel door having an inside, an opposite outside and an end face, and 
wherein in a close position of the swivel window or swivel door the first frame seal is arranged running around the end face of the swivel window or swivel door or on a mating surface of the frame opposite the end face, and that the first frame seal is at least partially inflatable. (claim 1)
Kessler further discloses wherein the swivel window or swivel door can be rotated about the pivot point in a first direction from the closed position and in a second direction opposed to 
wherein the first frame seal is arranged in an all-round groove 16. (claim 4)
	Kessler further discloses wherein a bearing 15,35,36 of the pivot point comprises a hollow passage (claim 7) wherein the device comprises at least one countersealing face 23 opposite the frame seal, and at least a second countersealing face (on element 39; see FIG. 8)  protruding from the rest of the frame or the rest of the end face in the direction of at least one frame seal, (claim 9) wherein the end face has at least one rounded corner, so that the frame seal can be inflated at a single connection point, (claim 12) a method for fitting a swivel window or swivel door according to claim 1 in a room opening with a frame, (note the device of Kessler inherently teach the method as recited) (claim 13) wherein the swivel window or the swivel door is a pivoted casement or a pivoted leaf, (claim 14) wherein the swivel window or the swivel door is a vertically pivoted casement or a vertically pivoted leaf, (claim 15) wherein the swivel window or swivel door has two pivot points, (claim 16) and wherein the end face has four rounded corners. (claim 21)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler, as applied above, in view of US 2888721 to Hagerty.
Kessler fails to disclose wherein the end face comprises a second all-round frame seal laterally offset in relation to the first frame seal. 
Hagerty teaches of a second all-around frame seal 17 laterally offset in relation to the first frame seal 17. (see FIG. 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kessler such that Kessler included a first and second all-round frame seal, wherein the second frame seal is laterally offset in relation to the first frame seal, as taught by Hagerty, for redundancy purposes; meaning in case one seal becomes deflated, the second seal maintains the sealed connection between the swivel window and frame. (claim 5)
Kessler, as applied above, further discloses wherein the first and the second frame seals are arranged on opposite sides of the pivot point on the end face. (se FIG. 3 of Hagerty) (claim 6)

Claims 8, 10, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler, as applied above, in view of US 2011/0107674 to Sauter.
Kessler fails to disclose wherein the swivel window or swivel door comprises a power supply. 
Sauter teaches of a power supply 156 as well as a compressor 146.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a power supply with Kessler, as taught by Sauter, in order to assist inflation of the seal by providing the ability to power a nearby compressor during inflation of the seal. (claim 8)

Sauter teaches of the door comprises a first compressor for inflating a frame seal.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first compressor with Kessler, as taught by Sauter, in order to assist with inflation of the first seal. (claim 10)
Kessler fails to disclose wherein the swivel window or door comprises a trigger and compressor control.
Sauter teaches of a door comprises a trigger, and a compressor control, the trigger being set up to activate the first compressor via the compressor control in order to inflate the first frame seal. (see [0024])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include with Kessler a trigger and compressor control, as taught by Sauter, in order to assist with inflation and deflation of the first seal. (claim 11)
Kessler fails to disclose wherein the swivel window or swivel door comprises of an electrical lead. 
Sauter teaches of a door that comprises an electrical lead 160.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an electrical lead with Kessler, as taught by Sauter, in order to assist inflation of the seal by providing the ability to power a nearby compressor during inflation of the seal. (claim 17)
Kessler fails to disclose wherein the swivel window or swivel door comprises a pushbutton. 
Sauter teaches of a door with a pushbutton 158.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler, as applied above.
Kessler fails to disclose wherein the end face has at least one rounded corner with a radius of at least 5 mm. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the rounded corner with a radius of at least 5 mm in order to minimize any kinking of the seal at the window corners as well as  since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the rounded corner with a radius of at least 5 mm since such a modification constitutes mere design choice and would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected.  (See MPEP 2143).

Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634